DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 02/02/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2006/0064037 granted to Shalon et al (hereinafter “Shalon”).
In reference to claim 1, Shalon discloses A method to measure sound-producing behaviors of a subject with a power-and bandwidth-limited electronic device that 
In reference to claim 2, Shalon discloses wherein measuring, by the at least one sensor, the at least one parameter other than sound to generate the second data signal comprises at least one of: measuring, by an accelerometer communicatively coupled to the processor, acceleration of a chest of the subject to generate an acceleration data signal that represents acceleration of the chest of the subject [e.g. 0284, 0299].
In reference to claim 3, Shalon discloses wherein the detecting includes: extracting, by the processor, a plurality of audio features from the audio data signal [e.g. 0253]; extracting, by the processor, a plurality of second features from the second data signal [e.g. 0285]; classifying each audio feature of a first subset of the plurality of audio features and each feature of a first subset of the plurality of second features as indicative of a sound-producing behavior; and detecting the one or more sound-producing behaviors of the subject based on the classifying [e.g. 0301].
In reference to claims 4 and 5, Shalon discloses wherein the detecting further includes sub-classifying each audio feature of the first subset of the plurality of audio features and each feature of the first subset of the plurality of second features as indicative of a corresponding type of multiple different types of sound-producing behaviors and wherein the different types of sound-producing behaviors include at least one of sneezing, wheezing, shortness of breath, chewing, swallowing, masturbation, sex, coughing, vomiting, and shouting [e.g. Figure 5].
In reference to claims 6 and 7, Shalon discloses further comprising reporting to a remote server information about sound-producing behaviors of the subject derived from one or both of the audio data signal or the second data signal and wherein the reporting to the remote server includes at least one of: reporting to the remote server one or more of the plurality of audio features extracted from the audio data signal [e.g. 0237-0238]; reporting to the remote server one or more of the plurality of second features extracted from the second data signal; or reporting to the remote server one or more detected sound-producing behaviors and an occurrence time of each of the one or more detected sound-producing behaviors, all without reporting to the remote server any of the audio data signal or any of the second data signal.
In reference to claim 9, Shalon discloses further comprising: receiving from the subject annotation input that confirms occurrence of one or more sound-producing behaviors; reporting, to a remote server, the annotation input, wherein the remote server is configured to receive annotation inputs and information about sound-producing behaviors from a plurality of subjects and to update an algorithm used in the classifying; and receiving, from the remote server, the updated algorithm [e.g. 0147, 0235, 0267].
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792